           Case 1:20-cv-09128-LLS Document 6 Filed 03/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAMICKO D. MURRAY MCIVER,
                           Plaintiff,
                                                                      21-CV-9128 (LLS)
                     -against-
                                                                   ORDER OF DISMISSAL
MOUNT VERNON CMV POLICE DEPT., et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question and

diversity jurisdiction, 28 U.S.C. §§ 1331, 1332. By order dated January 4, 2021, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP). For the reasons set forth in this order, the Court dismisses the action without prejudice for

lack of subject matter jurisdiction.

                                       STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
             Case 1:20-cv-09128-LLS Document 6 Filed 03/16/21 Page 2 of 4




                                           BACKGROUND

         This action arises out of a hit-and-run accident that occurred in Mount Vernon, New

York. Plaintiff, who resides in Mount Vernon and is a citizen of New York, alleges that on May

19, 2020, she “was hit with the passenger side mirror [and] several times with the front of the car

trying to hold him there.” (ECF 2, at 6.) She brings claims against the individual who drove “the

van that hit me and left the s[cene],” two unidentified witnesses, the Mount Vernon Police

Department (MVPD), a detective, and an emergency medical technician (EMT). Plaintiff

indicates that she has “pictures [and] a video” (id. at 2), and that she would like “to be in court on

this one,” (id. at 5).

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).




                                                    2
           Case 1:20-cv-09128-LLS Document 6 Filed 03/16/21 Page 3 of 4




       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996). Here, Plaintiff does not allege any facts suggesting that Defendants

violated a federal law or Plaintiff’s constitutional rights. Rather, her claims arise under state law,

and this Court cannot exercise federal question jurisdiction over such claims.

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Plaintiff indicates in the complaint that both she

and Defendants reside in New York, precluding complete diversity of citizenship.

       Because this Court cannot exercise subject matter jurisdiction over Plaintiff’s claims, the

Court dismisses the action without prejudice.




                                                  3
            Case 1:20-cv-09128-LLS Document 6 Filed 03/16/21 Page 4 of 4




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

SO ORDERED.

Dated:     March 16, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
